Name: Commission Regulation (EC) NoÃ 625/2005 of 22 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 23.4.2005 EN Official Journal of the European Union L 104/1 COMMISSION REGULATION (EC) No 625/2005 of 22 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 112,8 204 98,4 212 118,7 624 168,0 999 124,5 0707 00 05 052 139,7 204 60,1 999 99,9 0709 90 70 052 100,3 204 32,6 999 66,5 0805 10 20 052 50,6 204 46,8 212 56,8 220 48,5 400 51,4 624 59,0 999 52,2 0805 50 10 052 42,8 388 67,6 400 58,9 528 64,2 624 62,2 999 59,1 0808 10 80 388 86,3 400 128,6 404 108,7 508 69,7 512 74,2 524 68,1 528 63,1 720 81,7 804 104,1 999 87,2 0808 20 50 388 83,7 512 66,3 528 67,0 720 32,9 999 62,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.